Citation Nr: 1545716	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  12-09 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Chinyere Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals (Board) a second time, having been remanded in November 2014.  This matter originally came before the Board on appeal from a May 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction of the matter has since been transferred to the RO in Chicago, Illinois. 

The Veteran was afforded a hearing, via video conference, before the undersigned in June 2013.  A transcript of the hearing was created and associated with the claims file.  

In addition to the appeal currently before the Board, the Veteran also perfected a claim for service connection for tinnitus which was also addressed in the November 2014 Board remand.  During the pendency of the appeal, in a February 2015 rating decision, the RO granted service connection for tinnitus and assigned a 10 percent disability evaluation effective April 29, 2008.  As this represents a full grant of the  benefit sought, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  Furthermore, the Veteran has not expressed disagreement with either the disability evaluation or effective date assigned.  See 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).


FINDING OF FACT

The Veteran's bilateral hearing loss disability did not manifest during service and is not related to service, and an organic disease of the nervous system did not manifest to a compensable degree within one year from separation. 




CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or aggravated by service, nor may an organic disease of the nervous system be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159.  The VCAA applies to the instant claim.  

In this case, the duty to notify was satisfied by a September 2008 letter sent to the Veteran prior to adjudication by the RO, and by a June 2009 letter notifying the Veteran of the RO's rating decision.  The claim on appeal was last adjudicated in February 2015, following which the Veteran was notified with a letter and a copy of the Supplemental Statement of the Case dated February 2015.  In February 2015, the Veteran waived RO review of new evidence. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4).

The VA has also fulfilled its duty to assist.  VA obtained the Veteran's service treatment records and post-service VA and private treatment records and also lay statements of argument from the Veteran and his fellow servicemen.  During the appeal period, VA provided the Veteran with audiological examinations in April 2009 and January 2015.  After the April 2009 medical examination was found to be inadequate, the Board remanded the case back to the RO with instructions to: (1) obtain any outstanding VA and private medical records pertaining to the Veteran's hearing loss; (2) obtain an adequate VA examination addressing the nature and etiology of the Veteran's hearing loss; and (3) readjudicate the Veteran's claim.  The Board notes, as a preliminary manner, that the RO substantially complied with the Board's November 2014 remand instructions.  The RO obtained the Veteran's VA medical records dated January 2008 through January 2015.  Further, the January 2015 VA examination report, discussed in detail below, fully complied with the specific instructions in the Board's remand.  After the examination, the RO readjudicated the Veteran's claim.  Thus, the Board finds that the RO substantially complied with the Board's November 2014 remand instructions.  See 38 U.S.C.A. 
§ 5103A(d); Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the board confers on a claimant the right to compliance with the remand orders).  The Veteran has identified no outstanding evidence that could be obtained to substantiate his claim, and the Board is unaware of any such outstanding evidence.  Given the above, no further action related to the duties to notify and assist is required in this case.  

Applicable Law and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F. 3d 1362, 1366 (Fed. Cir. 2009).

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including organic disease of the nervous system, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

The threshold for normal hearing is from 0 to 20 decibels; anything higher indicates some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Hearing loss does not constitute a disability if it does not meet the threshold requirements for 38 C.F.R. 
§ 3.385.  Palczewski v. Nicholson, 21 Vet. App. 174, 179-80 (2007).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  

A veteran bears the evidentiary burden of establishing all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009); Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its decision, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

The Veteran avers that his current bilateral hearing disability began in service as a direct result of acoustic trauma sustained during combat in service.  

The record establishes that the Veteran has a current bilateral hearing loss disability pursuant to VA standards.  
An April 2009 VA audiological examination report revealed evidence of significant hearing impairment.  At the time of the Veteran's January 2015 VA examination, an audiogram revealed the following pure tone thresholds (in decibels):





HERTZ



500
1000
2000
3000
4000
RIGHT
55
65
75
85
105+
LEFT
60
70
80
70
85

Speech audiometry revealed speech recognition ability of 36 percent in the right ear and of 40 in the left ear.  The diagnosis was bilateral sensorineural hearing loss.

The evidence of record also contains lay statements from the Veteran, attesting to his hearing loss.  At his June 2013 Board hearing, the Veteran asserted that, following discharge from active duty, he had difficulty hearing his wife and children.  See Board Hearing Transcript, p. 12.  The above medical and lay evidence clearly demonstrates that the Veteran has a current bilateral hearing loss disability.  See 38 C.F.R. § 3.385.  

In regards to an in-service injury, the Veteran claims that his disability is due to acoustic injury sustained during combat.  The Veteran testified that he was regularly exposed to gunfire and mortars while carrying out his military duties as a fuel carrier in Vietnam.  See Hearing Transcript, pp. 4-8; February 2010 Statement in Support of Claim.  The Veteran specifically pointed to an incident in April 1968, when he was attacked by an enemy mortar in Vietnam, causing his bunker to collapse on top of him.  After he was rescued, the Veteran experienced loss of hearing for at least an hour.  See Veteran's Statement dated March 29, 2013.  The Veteran has also submitted two statements from his fellow servicemen, dated February 2011 and April 2011, both of whom attest to the April 1968 bunker incident and the Veteran's temporary loss of hearing.  The Veteran also testified that he has experienced hearing loss since he returned from service.  See Hearing Transcript pp. 12-13.  

The Board accepts the Veteran's competent and credible allegations of hazardous noise exposure in service.  He is in receipt of service connection for PTSD based, at least in part, on exposure to mortar fire.  Such exposure is consistent with the circumstances of his service and occupational specialty.  See 38 U.S.C.A. § 1154(a).  Thus, the in-service injury element is met. 

As the Board accepts that the Veteran was exposed to hazardous noise in service and also sustained an in-service injury resulting in temporary hearing loss, the remaining question is whether his current hearing disability is related to those in-service injuries.  For the reasons that follow, the Board finds that a positive nexus has not been shown, and consequently service connection is not warranted.

According to the Veteran's service treatment records, in May 1968, an audiogram revealed the following pure tone thresholds upon separation (in decibels):





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
0
LEFT
5
0
5
5
0

The first post-service evidence of record of treatment related to the Veteran's hearing is a bill from the Veteran's insurance company, dated June 1993, more than 25 years after discharge.  The bill itself does not contain any audiogram test results that would demonstrate the Veteran had hearing loss at the level of a disability under VA law; nor does it indicate the date of onset or the etiology of the hearing loss.  Also of record is a submission from the Better Hearing Service (now named Beltone Hearing Service) revealing that the Veteran sought treatment for hearing loss for the first time in 2000.  Although the audiogram test results demonstrate that the Veteran had a hearing loss disability pursuant to the VA standards as early as 2006, there is no indication as to the date of onset or the etiology of the hearing loss. 

A VA examination and nexus opinion was obtained in April 2009.  The VA examiner's negative nexus opinion was primarily based on the absence of an in-service incurrence of hearing loss.  As discussed above, the Board initially found the VA examiner's rationale to be inadequate and remanded the case back to the RO with instructions to obtain an adequate VA examination and nexus opinion, to include distinguishing hearing loss caused by noise exposure from hearing loss stemming from other causes.  

In January 2015, after a review of the record and an evaluation of the Veteran, the VA examiner opined that the Veteran's current bilateral hearing loss was not related to any in-service noise exposure.  In his reasoning, the VA examiner acknowledged that the Veteran was exposed to "significant noise" during service, including artillery fire.  The examiner also took into account that post-service, the Veteran had "limited noise exposure" while working in a freight yard office and recreationally hunted on a "limited basis."  The VA examiner reasoned that, based on medical research, delayed onset hearing loss as a result of previous noise exposure does not occur; thus, in light of the normal hearing measurements at separation, the Veteran's current hearing disability was less likely than not connected to service, but rather attributed to his post-service civilian life. 

The Veteran's private physician, Dr. A.L.W., conducted an audiological evaluation in August 2015.  In a September 2015 letter, Dr. A.L.W. noted that the Veteran did have bilateral hearing loss and that such disability was "commonly associated with loud noise exposure."

The Board finds that the probative value of the VA examiner's January 2015 medical opinion significantly outweighs that of the private physician.  The probative value of a medical opinion primarily comes from its reasoning; threshold considerations are whether a person opining is suitably qualified and sufficiently informed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The VA examiner's opinion was thoroughly reasoned and premised on the Veteran's service treatment records, post-service VA and private medical records, medical findings, and the Veteran's relevant history.  In addition, the VA examiner explained why there was no link between the Veterans's current hearing disability and the in-service acoustic trauma- specifically, delayed hearing loss resulting from previous noise exposure does not occur.  As such, the Board assigns the VA examiner's medical opinion high probative value.

Although Dr. A.L.W.'s opinion attributed the Veteran's current disability to loud noise exposure, the opinion was silent as to whether the etiology of the Veteran's current hearing disability was in-service or post-service noise exposure.  There is no indication that Dr. A.L.W. reviewed the claims file in rendering her opinion.  While there is no requirement that a private physician must read the case file to form a medical opinion, in this case, such review would have been particularly helpful in establishing the etiology of the Veteran's current disability.  See Nieves-Rodriguez, 22 Vet. App. at 303-04.  The private physician made no mention of the Veteran's service or civilian history, nor did she discuss the in-service injury the Veteran described.  The private physician's mere conclusion that the Veteran's current disability is derived from loud noise exposure, without more, is not probative and does not assist the Board in making a decision.  See Nieves-Rodriguez, 22 Vet. App. at 304 (noting that medical opinion evidence is not "entitled to any weight in a service-connection or rating context if it contains only data and conclusions").  Accordingly, the Board finds that Dr. A.L.W.'s opinion carries little probative weight as to the issue of etiology. 

The Board has also considered the lay statements of record.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board notes that although the servicemen are competent to describe what they witnessed in combat, including the Veteran's symptoms after his bunker collapsed, they are not competent to diagnose the etiology of the Veteran's current disability.  See Layno v. Brown, 6 Vet. App. 456, 470 (1994) (finding that lay testimony is not competent to prove that which requires specialized knowledge or training).  As such, the Board assigns little probative value to the servicemen's statements in regards to the issue of etiology.

Likewise, the Veteran is competent to testify as to the symptoms of hearing loss and the date of its onset; such facts are within his personal observation.  Id. (lay witnesses are competent to testify to features or symptoms of an injury or illness); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In addition, there is no evidence in the record that leads the Board to challenge the credibility of his statements.  However, as to whether his current hearing loss disability is related to service, the weight of the evidence of record goes against the Veteran's claim.  The in-service audiogram dated May 1968 indicated normal hearing at the time of separation.  Although the Veteran asserts that the audiogram results are not accurate, the contemporaneous in-service record, prepared by a skilled professional, is more probative and more credible than remote lay statements advanced in support of a claim for benefits.  Also, although the Veteran asserts that he had trouble hearing since service and sought treatment for his hearing in the 1980s, the evidence of record shows that the Veteran did not seek treatment until 1993, 25 years after discharge from service.  See Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).  Further, the Veteran has not provided any positive nexus evidence that would support his assertion that his temporary hearing loss in combat caused his current disability.  See Clyburn, 12 Vet. at 303 (holding that although 38 C.F.R. § 1154 relaxes the evidentiary burden for a combat veteran with respect to proving an in-service disease or injury, the Veteran must still provide positive medical-nexus evidence before the claim for benefits can be granted).  In contrast, the January 2015 VA opinion is more probative, as it provided an in-depth discussion of the Veteran's history and an opinion from a medical professional.  As such, the Board finds that the objective medical evidence outweighs the Veteran's allegations.

After a review of the entire record, the Board finds no credible evidence demonstrating that the Veteran incurred a hearing loss disability during service, or for many years thereafter.  Hearing loss, to include an organic disease of the nervous system, was not "noted" during service.  Furthermore, based upon the normal findings, the Veteran did not have characteristic manifestations sufficient to identify a chronic disease entity during service.  Similarly, there is no credible proof that the Veteran developed an organic disease of the nervous system to a compensable degree within one year of separation.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Thus the Board concludes that service connection may not be awarded on a presumptive basis under the provisions of 38 C.F.R. §§ 3.307 and 3.309(a).  

In sum, the probative evidence in the record demonstrates that the Veteran's bilateral hearing loss disability did not manifest during service, during the one-year period following discharge, or continuously after separation.  The evidence is insufficient to support a nexus between the Veteran's current disability and the Veteran's in-service injuries.  The Veteran has therefore failed to meet his evidentiary burden to establish all elements of his claim, and service connection for a bilateral hearing loss disability is not warranted.

Accordingly, after weighing all the evidence, the Board finds the preponderance of the evidence is against the claim discussed above, and the benefit-of-the-doubt standard of proof does not apply.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

Service connection for a bilateral hearing loss disability is denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals 
Department of Veterans Affairs


